Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 9,463,849) in view of Guinn (US 2003/0221602).
	McCabe discloses a hoisting system comprising:
a winch 103 having a winch drum with a hoisting rope 101, 102, 
wherein a first part 101 of a hoisting rope has a first diameter and a second part has a second diameter being larger than a first diameter a first part being connected with a first end of the second part (FIG. 1 representative),
wherein a first part is an inner part on a winch drum when a winch drum is completely wound, and
wherein second part 102 has a further end that is connectable to an object for hoisting an object 107.
McCabe teaches use of a two part rope thusly:
In some embodiments, the connecting segment 101 is mechanically engaged with the lifting segment 102 (e.g. through or with the winch engagement means 105). In general, the winch engagement means 105 contacts the winch wherein the lifting segment 102 may support the entire weight of the marine load 107 after the unsupported portion of the connecting means 101 has been fully retracted into the winch drum or other retraction device 103.
(Column 7, lines 25-32)
In other words, McCabe teaches that first part 101 is responsible for little to zero support of the weight of object 107, and second part 102 is responsible for hoisting object 107 out of the water. With respect to diameter McCabe teaches that:
Any length of connecting segment 101 may be used according to the needs of the specific mission. In some embodiments, the tether assembly 100 comprises a connecting segment 101 of at least 120 meter. Other cases may utilize a shorter length of 1 m, 5 m, 10 m, 20 m, 30 m, 40 m, 50 m, 60 m, 70 m, 80 m, 90 m, or 100 m. In the cases of deeper waters, the connecting segment 101 may be at least as long as 150 m, 200 m, 500 m, 800 m, 1,000 m, and possibly up to lengths equal to or greater than 6,000 m.
Suitable cables may be of a diameter close to 2 mm, 5 mm, 10 mm, or equal or greater than 15 mm. In some embodiments, the connecting segment 101 is comprised of a cable less than 2 mm in diameter.
(Column 14, lines 31-43).
Finally, McCabe teaches that having a first part that is capable of supporting less weight provides economical advantage because the second part is responsible for weight bearing. (Column 1, lines 42-65). In FIG. 1 McCabe discloses that first part 101 has a smaller diameter than second part 102. McCabe does not disclose that a ratio between first and second diameters is chosen such that a minimum breakable load of a first part differs less than a factor of four from a minimum breakable load of a second part.
With respect to TABLE 1 of Guinn rope sizes are relative to mean breaking load. In other words, the larger the diameter, e.g. 3 ¾, the larger the breaking load, 198, stons. It follows that the smaller the diameter, e.g. 2 ¼, the smaller the breaking load, 71 stons. 
First part min. breakable load
71 stons

198 stons
198 / 71 = a factor of 2.79 which is less than a factor of 4.

Guinn teaches that selection of a rope depends on the application including weight of the object, depths of the object and whether a soft landing on the sea bed is requires. (Paras. 2-6) In other words, it’s a matter of design choice to achieve a factor that is less than four and that there are a plurality of combinations of diameters that will meet that criteria. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of McCabe disclosing a smaller diameter rope that is responsible for hoisting minimal weight connected to larger diameter rope that is responsible for hoisting significant weight to include a ratio between first and second diameters that is chosen such that a minimum breakable load of a first part differs less than a factor of four from a minimum breakable load of a second part, as taught by Guinn, where given a particular type of rope with known physical characteristics and breakable capacity a skilled artisan could derive respective diameters for first and second parts that with the knowledge that one part handles significant weight and there less than significant weight.
Allowable Subject Matter
The following claims 1, 7 & 12 have amendments proposed by the examiner (see underlined below) and considered to distinguish patentably over the art of record in this application, are presented to Applicant for consideration: 
1. (Previously Presented) A hoisting system for hoisting a vertically-suspended object, the hoisting system having a winch having a winch drum with a hoisting rope, wherein a first part of the hoisting rope has a first diameter and a second at a transition region, the transition region including at least one tapering region and having diameters at opposite ends corresponding to the first diameter and the second diameter respectively, wherein the first part is an inner part on the winch drum when the winch drum is completely wound, wherein the second part has a further end that is connectable to the object for hoisting the object, wherein a ratio between the first diameter and the second diameter is chosen such that the minimum breakable load of the first part differs less than a factor of four from the minimum breakable load of the second part.

7. (Currently Amended) A method for hoisting a vertically-suspended object with a hoisting system, the hoisting system having a winch having a winch drum with a hoisting rope, wherein a first part of the hoisting rope has a first diameter and a second part has a second diameter being larger than the first diameter, the first part being connected with a first end of the second partat a transition region, the transition region including at least one tapering region and having diameters at opposite ends corresponding to the first diameter and the second diameter respectively, wherein the first part is an inner part on the winch drum when the winch drum is completely wound, wherein the second part has a further end that is connectable to the object for hoisting the object, wherein a ratio between the first diameter and the second diameter is chosen such that the minimum breakable load of the first part differs less than a factor of four from the minimum 

12. (Previously Presented) A winch having a winch drum with a hoisting rope, wherein a first part of the hoisting rope has a first diameter and a second part has a second diameter being larger than the first diameter, the first part being connected with a first end of the second partat a transition region, the transition region including at least one tapering region and having diameters at opposite ends corresponding to the first diameter and the second diameter respectively, wherein the first part is an inner part on the winch drum when the winch drum is completely wound, wherein the second part has a further end that is connectable to the object for hoisting the object, wherein a ratio between the first diameter and the second diameter is chosen such that the minimum breakable load of the first part differs less than a factor of four from the minimum breakable load of the second part.
Response to Arguments
Applicant's arguments filed Jan. 3, 2022 have been fully considered but they are not persuasive.
Claims 1-12. Applicant argues that McCabe’s first part 101 is not used a hoisting rope.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. It is noted that the features upon which applicant relies (i.e., hoisting by a first part) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claim recites a “hoisting system” having a first part and a second part. Nowhere in claims 1, 7 & 12 is there recitation that either part must hoist. The examiner concedes that McCabe discloses first part as not capable of hoisting the weight of object 107. (McCabe C7/L15-21.) However, nowhere in McCabe is there disclosure that first part 101 is not capable of hoisting as alleged by Applicant.
Assuming arguendo that the claims recite –a first part capable of hoisting-- McCabe’s element #101 must hoist insomuch as it lifts second part 102 into engagement with winch drum 103 such that the second part can hoist object 107 from the water and onto the winch-supported vessel. (See FIG. 1 reproduced below.)
[AltContent: textbox (Distance 1st part 101 hoists second part 102)][AltContent: ]
    PNG
    media_image1.png
    851
    402
    media_image1.png
    Greyscale

	Consequently, McCabe discloses that first part hoists at least the second part. And, McCabe teaches there is a process by which diameters of a first part are selected: “Suitable cables may be of a diameter close to 2 mm, 5 mm, 10 mm, or equal or greater than 15 mm. In some embodiments, the connecting segment 101 is comprised of a cable less than 2 mm in diameter.” (C14/L40)
	Claims 1-12. Applicant argues that McCabe’s silence regarding MBL essentially teaches away from a combination with Guinn’s table of steel rope, a table that comprises steel ropes.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. With respect to “steel” McCabe discloses that first part 101 may comprise steel or a variation thereof: “cables may include either simple or reinforced cables strengthened with steel or…steel cable, double armored steel, triple armored steel, galvanized improved plough steel, specialty steel alloys (e.g. grade 304, grade 316, nitronic-50), shielded cable, coated cable, thermoplastic covered cable.” (C14/L13-30) As noted in the rejection above Guinn teaches that selection of a rope depends on the 
Claims 1-12. Applicant argues that Guinn is not compatible with McCabe because Guinn does not disclose a first par or a second part.
The examiner does not agree with Applicants interpretation of the claims or cited prior art. Guinn was not cited as disclosing a first part or a second part. What Guinn teaches is MBLs for certain diameters of hoisting systems, the selection dependent on the weight to be hoisted. McCabe explicitly discloses that the first part and the second part are responsible for hoisting low and high weights respectively. A skilled artisan applying McCabe’s invention would have sought Guinn’s table-based knowledge to select diameters thereby optimizing McCabe’s low-cost hoisting system.
New Claims 13-15. 
McCabe discloses that “other benefits of the inventive tether system 100 include the easy augmentation of existing cables and available equipment with minimal modification to engage with the lifting tether system 100 to lift larger and/or heavier loads 107 into and out of the water (e.g. by end-to-end attachment).” (C7/L49-54) And, as identified by Applicant McCabe’s first part can not support the weight of object 107. However, second part 102 supports the weight of object 107 when the object is hoisted from a position in the water to a position “out of the water”. (See FIG. 1 above.) Consequently, the weight of object 107 exceeds the MBL of first part but not the MBL of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652